Exhibit 10.28

 

FOURTH AMENDMENT TO LEASE AND AGREEMENT

 

This Fourth Amendment to Lease and Agreement (the “Agreement”) is made and
entered into as of October 29, 2004, by and between Crystal Park Hotel and
Casino Development Company, LLC, a California limited liability company
(“Landlord”), and California Casino Management, Inc., a California corporation
(“Tenant”).

 

A. Landlord and Tenant entered in that certain Amended and Restated Lease dated
as of February 14, 2000, as amended by (i) that certain First Amendment to Lease
and Agreement dated as of October 1, 2001, (ii) that certain Second Amendment to
Lease and Agreement dated as of December 4, 2002, (iii) and that certain Third
Amendment to Lease and Agreement, dated as of October 13, 2003, (together, the
“Lease”), whereby Tenant leases from Landlord that certain real property in
Compton, California upon which Tenant operates the Crystal Park Casino (the
“Premises”).

 

B. Landlord and Tenant desire to amend the Lease as set forth below.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Defined Terms. Capitalized terms used herein, but not defined herein, shall
have the meanings ascribed to such terms in the Lease.

 

2. Term. The Term of this Lease shall commence on January 1, 2005 (the
“Commencement Date”) and shall continue midnight on December 31, 2005 unless
sooner terminated pursuant to any provision hereof or otherwise amended pursuant
to future amendments hereof (the “Term” or the term of this Lease.”).

 

3. Capital Expenditures. Landlord shall pay for capital expenditures for the
Card Club and/or Hotel as may be mutually agreed upon, in each party’s sole
discretion.

 

4. Real Estate Taxes. Tenant shall reimburse Landlord for fifty percent (50%) of
any and all real estate taxes and general and special assessment levied against
the Premises. Landlord agrees Tenant has no obligation for any and all prior
un-reimbursed real estate taxes and general and special assessment levied
against the Premises.

 

5. Landlord’s Right to Audit. Section 4.04 of the Lease shall be replaced in its
entirety as follows: “If (i) Landlord elects in its sole and absolute
discretion, or (ii) Tenant omits to prepare and deliver promptly any statement,
report or financial statements required by the provisions of this Article 4,
Landlord shall have the right to make, or cause to be made, an audit of all
books and records of Tenant and any Subtenants, including their respective bank
accounts which in any way pertain to or show Tenant’s activities, and to
prepare, or cause to be prepared, the statement, report or financial statements
which Tenant has failed to prepare and deliver; Tenant shall give Landlord and
its designated representatives access to such books and records at all
reasonable times for purposes of making any such audit and preparing any such
statement, report or financial statements. Such audit shall be made and such
statements and reports shall be prepared by a person or persons selected by
Landlord. The statements or reports so prepared shall be conclusive on



--------------------------------------------------------------------------------

Tenant. Any audit made by Landlord pursuant to this Section 4.04 shall be at
Landlord’s expense, except if the audit is made due to Tenant’s omission
described in clause (ii) above or Landlord’s audit discloses an inaccuracy of
any statement of income or expense of five percent (5%) or more then Tenant
shall pay all expenses of the audit and other costs incurred by Landlord in
connection therewith. If any such audit shall disclose any willful inaccuracy of
Tenant, such inaccuracy shall constitute an incurable breach of this Lease.
Landlord’s audit rights shall be in addition to all other rights available to
Landlord upon Tenant’s default.”

 

6. Division of Gambling Control. The terms of this Amendment shall be subject to
the approval of the Division of Gambling Control.

 

7. Relationship to Lease. This Amendment supersedes any inconsistent provisions
contained in the Lease. Except as amended hereby, the Lease remains in full
force and effect.

 

8. Further Assurances. Each of the parties hereto shall execute and deliver such
other and further documents and do such other and further acts as may be
reasonably required to effectuate the intent of the parties and carry out the
terms of the Amendment.

 

9. Counterparts. This Amendment may be executed in counterparts, which, when
taken together shall be one and the same instrument.

 

(Remainder of page intentionally left blank)

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

LANDLORD   TENANT Crystal Park Hotel and Casino   California Casino Management,
Inc., Development Company, LLC,   a California corporation

A California Limited Liability

Company

        By:  

/s/ Leo Chu

--------------------------------------------------------------------------------

        Its:   President By:   HP/Compton, Inc.         Its:   Sole Member      
  By:  

/s/ John A. Godfrey

--------------------------------------------------------------------------------

        Its:   Secretary        

 

- 3 -